DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 09/16/2020 and species e in the reply filed on 11/21/2020 is acknowledged.  Applicant’s arguments with respect to the election of species are persuasive and the restriction requirement between species a-e is withdrawn.  
It is noted that Applicant did not provide any specific arguments with respect to the restriction between groups I and II. The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-17 are pending, claims 7-17 have been withdrawn from consideration, and claims 1-6 are currently under consideration for patentability under 37 CFR 1.104

Priority
After reviewing the priority documents, it has been determined that currently pending claim 1 is not supported by the disclosure of U.S. Application No. 11/447,668.  Specifically, 
U.S. Application No. 11/447,668 does not teach a first tool icon as required by claim 1.  Therefore, claims 1-6 will be treated with the priority date of 08/09/2007.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites inter alia, “in response to the selection of the second tool icon, overlay a second menu system onto the one or more captured camera images of the surgical site.”  However, the claim does not define what structure of the system performs this step.  Therefore the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (U.S. 6,659,939) in view of Messing (U.S. 2003/0176778).
Moll et al. incorporates U.S. 5,808,665 to Green at 1:6-24.
With respect to claim 1, Moll et al. teaches a minimally invasive surgical system comprising:
a stereoscopic endoscope (304; 108 of Green) to capture camera images of a surgical site and a first tool (FIG. 10 for example); 
a stereoscopic video display device of a surgeon console to display stereo video images to a user to view images with a three-dimensional appearance (202; 4:6-21 of Green);

overlay a first tool icon onto the one or more captured camera images of the surgical site, the first tool icon located near the first tool (39:1-20).
However, Moll et al. does not teach a first menu system to further control the first tool or provide information associated with the first tool.
With respect to claim 1, Messing et al. teaches a minimally invasive surgical system comprising:
a processor (110) coupled to a medical device, in response to stored program instructions the processor is configured to
receive a signal selecting a first tool icon (para [0076] for example); and
in response to selection of the first tool icon, overlay a first menu system onto the one or more captured camera images of the surgical site, the first menu system including a plurality of first menu buttons associated with the first tool to further control the first tool or provide information associated with the first tool (FIG. 5A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the icon of Moll et al. to further include the first menu system as taught by Messing et al. in order to enable a physician operating a medical device to directly control other functions of the physician's choosing, as well (para [0012] of Messing et al.).
With respect to claim 2, Moll et al. teaches the processor is further configured to track a position of the first tool in the surgical site (29:47-55), and overlay the first tool icon near images of the first tool in the one or more captured camera images in response to the tracking of the position of the first tool  (39:1-20).
With respect to claim 3, Moll et al. teaches the processor is further configured to adjust a size of the first tool icon in response to a change in depth of the first tool in the surgical site 
With respect to claim 6, Moll et al. teaches images of a second tool captured by the stereoscopic endoscope (FIG. 19 for example); a second tool icon overlaid onto the one or more captured camera images of the surgical site, the second tool icon located near the second tool  (39:1-20).
With respect to claim 6, Messing et al. teaches in response to selection of a second tool icon, overlaying a second menu system onto the one or more captured camera images of the surgical site, the second menu system including a plurality of second menu buttons associated with a context of the second tool to further control the second tool or provide information associated with the second tool (para [0076], FIG. 5a).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (U.S. 6,659,939) in view of Messing (U.S. 2003/0176778) as applied to claim 1 above and further in view of Scott et al. (U.S. 6,468,212).
Moll et al. in view of Messing teaches a surgical system as set forth above.  However, Moll et al. in view of Messing does not teach a menu button configured to overlay intra-operaitve images captured by the first tool within an inset window.
With respect to claim 4, Scott et al. teaches an imaging device comprising a first menu button (410) configured to overlay intra-operative images captured by a tool whining an inset window onto the one or more captured images of the surgical site (FIG. 20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to include the recall button within the menu taught by Moll et al. in view of Messing in order to configure electronic files showing the progression or regression of a certain disease (12:1-3 of Scott et al.).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (U.S. 6,659,939) in view of Messing (U.S. 2003/0176778) as applied to claim 1 above and further in view of Hale et al. (U.S. 2005/0187432).
Moll et al. in view of Messing teaches a surgical system as set forth above.  However, Moll et al. in view of Messing does not teach a flashlight view.
With respect to claim 5, Hale et al. teaches overlaying an intra-operative image within a flashlight image window  (FIG. 4A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Moll et al. in view of Messing to include a menu button that incorporates this feature as taught by Hale et al. in order to give the operator important information about the physical orientation of the view relative to the viewing direction and the angle of the tool (para [0020] of Hale et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795